— In an action to recover damages for the alleged intentional infliction of mental pain and suffering, the defendants and third-party plaintiffs appeal from so much of an order of the Supreme Court, Nassau County (Velsor, J.), dated April 27, 1984, as denied their cross motion pursuant to CPLR 3211 (a) (7) and 3212 to dismiss the complaint.
Order reversed, insofar as appealed from, on the law, with costs, cross motion granted and complaint dismissed.
In seeking or opposing summary judgment, a party must lay bare his proof in an affidavit sworn to by one having knowledge of the facts of the matter involved. Though appellants complied with this burden in seeking summary judgment, plaintiff proffered only the affirmation of her attorney in opposition which contained conclusory statements which were not based upon his own knowledge. Accordingly, appellants’ assertions that the allegations of the complaint were false were not placed into contest by evidentiary proof. It thus appears that there are no triable questions of fact presented and that the charges of improper tortious conduct perpetrated by appellants upon plaintiff are without basis (see, Zuckerman v City of New York, 49 NY2d 557; cf. Murphy v American Home Prods. Corp., 58 NY2d 293). Titone, J. P., Thompson, O’Connor and Eiber, JJ., concur.